DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Objections
Claims 1-4, 6-8, 22-24, and 26-27 are objected to because of the following informalities: “metal_calcogenide” in claim 1 is a typographical error, and must be changed to metal-chalcogenide.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 3-4 recites "electrically continuous." This limitation is indefinite because it is not a term of art nor does the original disclosure provide a definition for the same, or a method for obtaining the property.    Claims 2-4, 6-8, and 21-27 are indefinite by reason of their dependency from claim 1.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of “continuous” in claim 1 is indefinite.  It is unclear whether it is referring back to structurally continuous, electrically continuous or structurally and electrically continuous.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim does not specify the type of mobility, and neither the claim nor the specification provide a test method for determining the “mobility”.

Claims 26-27, 28-31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed “defects” are indefinite.  Only claim 27 specifies what are considered “defects”, and neither the claims nor the specification provide a method for determining the defects in ppm.    


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 8, 23, 24, 32, 34, 35, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., "Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers," Nanoletters, 15, pp. 709-713 (2014).
Regarding claims 1, 24, and 35:   Zhou at abstract discloses a film containing a WSe2 monolayer, where 709 describes that the film is deposited on a substrate. The reference at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate, where 709 explains that the WSe2 material exhibits "excellent electrical characteristics.
Since the substrate and layer are the same as claimed, it will possess the claimed “electrically continuous” property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  One of ordinary skill in the art would reasonably understand that the single material of Zhou covering the entirety of a substrate would necessarily exhibit electric properties throughout the material.
Regarding claim 2:  Zhou at abstract discloses a film containing a WSe2 monolayer.
Regarding claim 3:  Zhou at abstract discloses a film containing a WSe2 monolayer.
Regarding claim 4:  Zhou at Fig. 2(d) discloses a bilayer of WSe2.
Regarding claim 6:  Zhou at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate.
Regarding claim 8:  Zhou at 709 discloses SiO2/Si substrates.
Regarding claim 23, 32, 34, and 37:  Zhou at 711 forms its continuous WSe2 monolayer by growing WSe2 monolayer domains until they completely merge with one another. See also Fig. 2(a)-(c) (showing growth of the monolayer domains until they merge laterally).	
Regarding claim 38:  Zhou teaches the claimed grain size (p. 709-711).

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zafiropoulou et al., "In Situ Deposition and Characterization of MoS2 Nanolayers on Carbon Nanofibers and Nanotubes," J. Phys. Chem. C, 117(19), pp. 10135-10142 (2013).
Zafiropoulou at 10137 discloses carbon nanofiber having a MoS2 monolayer coated thereon.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quick et al. (US 2014/0027775).
Quick at Fig. 1 discloses a metal chalcogenide material (104) coated on a substrate (102), where [0010] describes the metal chalcogenide material as a thin film and [0028] describes a monolayer of the material on a substrate.

Claim(s) 1-4, 6, 8, 21, 23, 24, 26-28, 31, 32, 34, 35, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (Critical Reviews in Solid State and Materials Sciences, Vol. 39, no. 4, July 4, 2014, p. 231-252).
Regarding claim 1:  Das et al. teach a metal-chalcogenide film disposed on a substrate, the film comprising a monolayer of a metal-chalcogenide (chapters 1, 2.1, 3.3).  It is noted that any flake of the metal-chalcogenide can be considered to be “the film” according to claim 1, which would have 100% continuity.  
Regarding claims 2-3:  Das et al. teach MoS2 (chapters 1, 2.1, 3.3).
Regarding claim 4:  Das et al. teach the claimed monolayers (Chapter 2.1; figures 6, 11).
Regarding claim 6:  Das et al. teach the claimed property (figure 6).  It is noted that the flake of a metal-chalcogenide has no holes and, thus, covers 100% of the substrate that is covered by the film (or flake).
Regarding claim 8:  Das et al. teach the claimed substrate, such as SiO2/Si (chapter 3.3).
Regarding claims 21, 26-28:  Since the film and substrate are the same as claimed, the film will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 23, 31, 32 and 37:  Das et al. teach laterally connected grains (Figures 10-11).
Regarding claims 24, 34 and 35:  Das et al. teach that the film consists of a monolayer (Fig. 5).  
Regarding claim 38:  Das et al. teach the claimed grain size (Fig 12).
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al., "Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers," Nanoletters, 15, pp. 709-713 (2014).
The disclosure of Zhou as discussed above is herein incorporated by reference.
Regarding claim 21: Zhou at 712 discloses WSe2 monolayer films having a mobility of at most 100 cm2v-1s-1 at room temperature and few-layer films having a mobility of at most 350 cm2v-1s-1, but is silent as to the mobility at 90 K.
Since the substrate and layer are the same as claimed, it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  One of ordinary skill in the art would reasonably understand that the single material of Zhou covering the entirety of a substrate would necessarily exhibit electric properties throughout the material.
Here, Zhou teaches a metal-chalcogenide (WSe2) film disposed on a substrate, the film comprising a monolayer of a metal-chalcogenide and is structurally and electrically continuous over 80 percent or greater of the substrate as claimed. The claimed mobility at 90 K would accordingly be inherent to the claimed metal-chalcogenide film because Zhou teaches a film of the same chemical composition to that presently claimed.
Alternatively, the claimed mobility would be at least obvious over the teachings of Zhou, which teaches a substantially similar film to that the presently claimed. While Zhou does not directly disclose the metal-chalcogenide film mobility at 90 K, since each of the claimed components is present and rendered obvious by the teachings of Zhou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the film of Zhou to possess a mobility within the presently claimed range of at least 130 cm2v-1s-1 at 90 K. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
Regarding claim 22:  Zhou 711 prepares a 1 cm2 continuous monolayer WSe2 film, but explains that the lateral size is limited only by the size of the tube furnace in which such films are grown. 710 to 711 describes the optimal temperature and gas conditions for large area growth of continuous monolayer WSe2 films.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, given that Zhou teaches that the continuous monolayer WSe2 film lateral size can be optimized depending upon the furnace size for growing such films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a monolayer film having an area within the claimed range by routine optimization.
Otherwise, changes in size alone are insufficient to distinguish over the prior art. See generally Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); In re Rose, 220 F.2d 459 (CCPA 1955) (claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 2014/0027775) as applied to claim 35 above.
Quick et al. fail to specify a grain size.
However, the claimed range is very broad and is not critical.
The claimed range is obvious.  Changes in size alone are insufficient to distinguish over the prior art. See generally Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); In re Rose, 220 F.2d 459 (CCPA 1955) (claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).





Claim(s) 26-31, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., "Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers," Nanoletters, 15, pp. 709-713 (2014).
Regarding claims 26-28 and 30:  Zhou differs from the present claim because it teaches a monolayer of a metal chalcogenide, but is silent as to where the monolayer comprises less than 10 ppm defects.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Zhou teaches optimizing film growth by controlling the glass flow rate and the substrate temperature to form a uniform film. Id. at 710-711, 713. Given that Zhou teaches preparing its monolayer by optimizing the synthetic conditions (glass flow rate and substrate temperature), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a monolayer comprising less than 10 ppm defects by optimizing the film growth synthetic conditions.
Regarding claim 29:  Zhou 711 prepares a 1 cm2 continuous monolayer WSe2 film, but explains that the lateral size is limited only by the size of the tube furnace in which such films are grown.  710 to 711 describes the optimal temperature and gas conditions for large area growth of continuous monolayer WSe2 films.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, given that Zhou teaches that the continuous monolayer WSe2 film lateral size can be optimized depending upon the furnace size for growing such films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a monolayer film having an area within the claimed range by routine optimization.
Otherwise, changes in size alone are insufficient to distinguish over the prior art. See generally Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); In re Rose, 220 F.2d 459 (CCPA 1955) (claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).
Regarding claim 31:  Zhou at 711 forms its continuous WSe2 monolayer by growing WSe2 monolayer domains until they completely merge with one another. See also Fig. 2(a)-(c) (showing growth of the monolayer domains until they merge laterally).
With respect to claim 33 and 36:  Zhou 711 prepares a 1 cm2 continuous monolayer WSe2 film, but explains that the lateral size is limited only by the size of the tube furnace in which such films are grown. 710 to 711 describes the optimal temperature and gas conditions for large area growth of continuous monolayer WSe2 films.
Zhou differs from the present claim because it is silent as to where the film has an area of 80 square centimeters to 50,700 square centimeters.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Accordingly, given that Zhou teaches that the continuous monolayer WSe2 film lateral size can be optimized depending upon the furnace size for growing such films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a monolayer film having an area within the claimed range by routine optimization.


Claim(s) 26-31, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (US 2014/0027775).
Regarding claims 28 and 30:  Quick at Fig. 1 discloses a metal chalcogenide material (104) coated on a substrate (102), where [001 O] describes the metal chalcogenide material as a thin film and [0028] describes a monolayer of the material on a substrate. Quick differs from the present claim because it is silent as to where the monolayer comprises less than 10 ppm defects.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, [0041 ]-[0042] of the present specification describes preparing metal-chalcogenide films by contacting a metal precursor, a chalcogenide precursor, a reducing gas, and a substrate in a reactor, where the precursors are present a low pressure in the reactor and gas phase. The metal precursor is present in the reactor at 1 x 1 o-6 to 1 x 10-2 Torr, while the chalcogenide precursor content is 1 x 1 o-5 to 1 x 10-1 Torr. [0048].
Quick at abstract similarly forms a metal chalcogenide by introducing a metal precursor, a chalcogen precursor, and a substrate into a reactor. This results in a metal-chalcogenide film insofar as an atomic layer deposition (ALO) process is employed according to claim 13. The metal precursor and a chalcogen precursor are each in the gas phase, where, respectively, each of the precursors are present at a pressure of 5x10-4 to 1 Torr. [0026], [0028]. This monolayer is prepared in a substantially similar manner as the claimed metal-chalcogenide film monolayer.
While Quick does not directly disclose that that the mono layer comprises less than 10 ppm defects, since each of the claimed components is present and rendered obvious by the teachings of Quick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting monolayer to comprise less than 1 0 ppm defects. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
Regarding claim 29:  Quick differs from the present claim because it is silent as to where the film has an area of 80 square centimeters to 50,700 square centimeters.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Quick at [0026], [0028] specifies that each of the precursors is present at a pressure of 5x10-4 to 1 Torr where the partial pressures are controlled depending upon the desired reactivity. Given that Quick teaches optimizing the gas precursor concentration, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control partial pressures of the precursors depending up the desired area of film coverage.
Regarding claims 31, 32, 34, and 37:  Quick differs from the present claims because it silent as to where the monolayer comprises laterally connected grains. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Quick at [0026], [0028] specifies that each of the precursors is present at a pressure of 5x10-4 to 1 Torr where the partial pressures are controlled depending upon the desired reactivity. Given that Quick teaches optimizing the gas precursor concentration, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control partial pressures of the precursors so as to ensure that the monolayer contains laterally connected grains.
Regarding claims 33 and 36:  Quick differs from the present claim because it is silent as to where the film has an area of 80 square centimeters to 50,700 square centimeters. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims .... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Here, Quick at [0026], [0028] specifies that each of the precursors is present at a pressure of 5x10-4 to 1 Torr where the partial pressures are controlled depending upon the desired reactivity. Given that Quick teaches optimizing the gas precursor concentration, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control partial pressures of the precursors depending up the desired area of film coverage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,069,822. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 11 discloses a Van der Waals film comprising one or more metal dichalogenide monolayers, wherein the film is disposed on a substrate.  


Declaration
The declaration under 37 CFR 1.132 filed 9/26/202 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration stead Zhou et al. produce films using convention chemical vapor deposition with solid-phase precursors.  In contrast to the Applicant’s examples, which are produced using a metal precursor and a chalcogenide precursor at a low pressure, a reducing gas, and a salt.  The inventor then gives his opinion that the films of Zhou et al. would not reasonably be expected to be structurally and electrically continuous over 80% or greater of the substrate, to have the claimed mobility, to have the claimed defects, or be a monolayer having laterally connected grains.
	This is not persuasive for the following reasons:
	1)  The opinion of an inventor is not evidence.  The Applicant has not provided evidence that Zhou et al. fail to teach the aforementioned properties.
	2)  The claimed properties are indefinite.  The Applicant has not defined “electrically continuous” or disclosed a method for obtaining the property.  The same is true regarding the claimed “mobility” and “defects”.  
	3)  The claims not comprise any method steps that would require producing the film using a metal precursor and a chalcogenide precursor at a low pressure, a reducing gas, and a salt.  
The declaration alleges that Zafiropoulou et al. is not a continuous film.  Claim 1 requires “wherein the film is structurally and electrically continuous over 80% or grater of the substrate that is covered by the film.”  The claim only requires that the “continuous” property in areas of the substrate “that is covered by the film”.  Any part of the metal-chalcogenide can be considered as the film of claim 1.  Areas of the film that are not covered by the film are not required to be “continuous”.  The film clearly covers 100% of the substrate that is covered by the film.  
The declaration alleges that Quick et al. fail to teach a film comprising a monolayer of a metal-chalcogenide.  This is not persuasive because Quick et al. teach metal-chalcogenide film deposed on a substrate, the film comprising a monolayer of a metal-chalcogenide [0015-0028; Figure 1].
The inventor then gives his opinion that the films of Qucik et al. would not reasonably be expected to be structurally and electrically continuous over 80% or greater of the substrate, to have the claimed mobility, to have the claimed defects, or be a monolayer having laterally connected grains.
	This is not persuasive for the following reasons:
	1)  The opinion of an inventor is not evidence.  The Applicant has not provided evidence that Quick et al. fail to teach the aforementioned properties.
	2)  The claimed properties are indefinite.  The Applicant has not defined “electrically continuous” or disclosed a method for obtaining the property.  The same is true regarding the claimed “mobility” and “defects”.  
	3)  Quick et al. teach a self-limiting (ALD) monolayer formation process.  This means a continuous film with full coverage is present.  
	The Inventor provides several more opinions regarding Quick et al. without providing any evidence.  


Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
The Applicant alleges that the skilled artisan would consider “electrically continuous” to mean an electrically continuous film to have at least substantially continuous uniform electrical conductivity values throughout a relevant portion of the film.  This is not persuasive for the following reasons:
1)  The definition provided is not present anywhere in the original specification, and the Applicant has not provided any evidence that this is the common definition known in the art.
2)  The definition provided is indefinite.  It includes vague statements, such as “substantially continuous” and “a relevant portion of the film”.  What is substantially continuous?  How are we to know which portions of the film are “relevant” and need to possess this “electrically continuous” property?
	The Applicant has alleged that the film of Zhou et al. is not structurally and electrically continuous.  This has been addressed above.  
	The Applicant has made remarks regarding the Rule 1.132 Declarations and evidence.  It is noted that the opinion of an inventor is not evidence.  
	The Applicant has made the argument that Zafiropoulou et al. teach 2-5 layers and alleges that Zafiropoulou et al. fail to teach “consisting of a monolayer of a metal chalcogenide” of claim 35.  This is not persuasive because Zafiropoulou et al. teach “in the case of CNTs support the MoS2 nanocrystals are always only one layer
thick (monolayer)” (page 10137).
The Applicant has alleged that Quick et al. fail to teach “consisting of a monolayer of a metal chalcogenide” of claim 35.  This is not persuasive because Quick at Fig. 1 discloses a metal chalcogenide material (104) coated on a substrate (102), where [0010] describes the metal chalcogenide material as a thin film and [0028] describes a monolayer of the material on a substrate.
	The Applicant has alleged that Zhou et al. fail to teach the claimed mobility.  It is noted that the claimed “mobility” is indefinite since the testing method is not claimed.  Since the film and substrate are the same as claimed, the claimed “mobility” will the present.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	The Applicant has made the argument that the conditions optimized in Zhou et al. are different than those optimized in the instant specification.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
	The Applicant has cited the declaration filed 9/26/2022, which has been addressed above.  
The Applicant’s double patenting arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763